PER CURIAM.
We reverse the order denying the former wife’s attorney’s fees motion. There is no record support for the trial court’s conclusion that the former wife’s defense to the former husband’s motion to modify custody “was raised mainly to frustrate or stall” the proceedings, Rosen v. Rosen, 696 So.2d 697, 700 (Fla.1997); Nash v. Nash, 624 So.2d 370, 372 (Fla. 3d DCA 1993); the trial court denied the former husband’s motion after a full hearing. As the transcript of the fee motion hearing demonstrates, the former wife’s actions following the court’s denial of the modification motion were based on well-founded reasons. Therefore, we reverse and remand for the trial court to determine the fee issue based on need and ability to pay. Rosen.
We also reverse the guardian ad litem fee award, and remand for a determination based on the parties’ need and ability to pay. See Meloan v. Coverdale, 525 So.2d 935, 938 (Fla. 3d DCA 1988).
Reversed and remanded.